Cite as 2022 Ark. App. 139
                     ARKANSAS COURT OF APPEALS
                                    DIVISIONS I AND II
                                       No. CV-21-104


                                                Opinion Delivered March   30, 2022
 DARRELL SLAUGHTER
                       APPELLANT APPEAL FROM THE ARKANSAS
 V.                              WORKERS’ COMPENSATION
                                 COMMISSION
 CITY OF FAYETTEVILLE AND        [NO. F607819]
 ARKANSAS MUNICIPAL LEAGUE

                                 APPELLEES AFFIRMED

                             N. MARK KLAPPENBACH, Judge

       This is an appeal from a decision of the Arkansas Workers’ Compensation

Commission denying a claim for additional medical benefits related to Darrell Slaughter’s

compensable spine injuries. The Commission found that Slaughter’s claim was barred by the

applicable one-year statute of limitations. Slaughter argues that the Commission’s decision

is not supported by substantial evidence and constitutes an error of law. We affirm.

       Slaughter was working as a Fayetteville police patrol officer when, on March 10, 2004,

the motorcycle he was driving was struck by a vehicle. He suffered an impact injury to his

mid-back, a whiplash injury to his neck, and various abrasions. His workers’- compensation

claim was accepted as compensable, specifically including injuries to his spine at C3/4,

C6/T1, and T1/2. He received medical and disability benefits.1 His treatments included


       1
           The employer paid indemnity benefits until October 2009.
medication, imaging studies, clinic visits, neurology testing, physical therapy, spinal

injections, one spinal surgery in 2006, and one spinal surgery in 2009. Slaughter continued

to work until retiring in 2010, but his employer continued to pay for his related continuing

medical treatment for years.

       Relevant to this appeal, Slaughter received facet-joint injections into his thoracic

spine on November 2, 2016, for the purposes of relieving back pain.2 Slaughter called the

doctor’s office in October 2017 to obtain another appointment for injections, but he could

not get an appointment any sooner than December 7, 2017. He asked to be put on a

cancellation list in case an earlier appointment became available, but he was never called.

       Slaughter continued to see his medical caregivers regarding his spine problems in

2018 and 2019, which Fayetteville’s workers’-compensation insurance carrier continued to

pay. In mid-July 2019, however, at a clinic visit, Slaughter was told that the insurance carrier

would no longer pay for Slaughter’s medical care related to his compensable injuries.3 In

response, Slaughter filed a claim for additional medical benefits on July 29, 2019. In

resistance to Slaughter’s claim, Fayetteville raised a statute-of-limitations defense and

contended that there was a gap of more than one year in medical treatment between the




       2
        On December 15, 2016, the workers’-compensation insurance carrier issued a check
to pay for the November 2016 injection.
       3
       Despite this announcement, the insurance carrier continued to pay Slaughter’s
medical expenses until April 2020. The additional-medical-benefits issue was litigated before
the workers’ compensation administrative law judge (ALJ) in June 2020. In January 2021,
the Commission affirmed and adopted the ALJ’s decision, leading to this appeal.
                                               2
November 2, 2016, and December 7, 2017 facet-joint injections. Fayetteville argued that

because the period between those two medical treatments exceeded one year, the statute of

limitations barred any further medical treatment being the responsibility of the employer.

Fayetteville also contended that any medical care that was provided after the statute of

limitations had run did not revive the claim. Slaughter asserted that the insurance carrier

did not actually pay for the November 2016 injections until mid-December 2016, and less

than a year passed before he was again given spinal injections on December 7, 2017.

Slaughter asserted, in the alternative, that the insurance carrier voluntarily continued to pay

for his medical treatments long after those injections, so the statute of limitations was

renewed or revived by the voluntary continued payments, which made his July 2019 claim

timely.

          The Commission agreed with Fayetteville’s argument and determined that the

relevant dates were the dates medical services were actually provided to Slaughter in 2016

and 2017, not the date those services were paid for. The Commission also found that the

continued provision of medical care did not revive Slaughter’s claim because the statute of

limitations had already run in 2017. Slaughter appeals.

          While we generally affirm workers’-compensation appeals if the decision is supported

by substantial evidence, we review questions of law from the Commission de novo. When

the Commission denies benefits because a claimant has failed to meet his or her burden of

proof, the substantial-evidence standard of review requires that we affirm if the

Commission’s decision displays a substantial basis for the denial of relief. White Cnty. Judge

                                               3
v. Menser, 2020 Ark. 140, 597 S.W.3d 640. However, this appeal concerns the construction

and application of Arkansas Code Annotated section 11-9-702(b)(1) (Repl. 2012). The

correct interpretation and application of an Arkansas statute is a question of law. Wynne v.

Liberty Trailer, 2021 Ark. App. 374, 636 S.W.3d 348. This court decides what a statute

means. Id. When we interpret the workers’-compensation statutes, we must strictly construe

them. Id. Strict construction requires that nothing be taken as intended that is not clearly

expressed; we are required to use the plain meaning of the language employed. Id.

       The time limitations for requesting additional workers’-compensation benefits are set

forth in Arkansas Code Annotated section 11-9-702, which provides, in pertinent part,

           (b) TIME FOR FILING ADDITIONAL COMPENSATION.

           (1) In cases in which any compensation, including disability or medical, has been
       paid on account of injury, a claim for additional compensation shall be barred unless filed
       with the commission within one (1) year from the date of the last payment of compensation
       or two (2) years from the date of the injury, whichever is greater.

(Emphasis added.) It is a claimant’s burden to prove that he acted within the time allowed

for filing a claim for additional compensation. Kent v. Single Source Transp., Inc., 103 Ark.

App. 151, 287 S.W.3d 619 (2008). The running of the statute of limitations is largely a

question of fact. Farris v. Express Servs., Inc., 2019 Ark. 141, 572 S.W.3d 863.

       Slaughter raises three arguments on appeal asserting that the Commission erred in

finding: (1) that more than one year had passed between the provision of medical treatment

in 2016 and 2017, which meant that the one-year statute of limitations barred any claim for

additional medical benefits; (2) that the employer’s voluntary provision of medical benefits

                                                4
from and after 2017 did not revive Slaughter’s claim; and (3) that the employer’s defense was

not barred by the doctrine of estoppel. Slaughter contends that the Commission’s decision

is not supported by substantial evidence, constitutes legal error, and must be reversed.

Slaughter has failed to present reversible error.

       Slaughter first contends that there was no greater-than-one-year gap in workers’-

compensation benefits because the employer paid the bill for the November 2016 spinal

injections in mid-December 2016, which was within a year of his next spinal injections in

early December 2017. Slaughter argues that the actual “last payment of compensation” was

the December 2016 payment for medical services. In contrast, Fayetteville contends that it

is the furnishing of medical services, not the payment therefor, that constitutes “payment of

compensation” regarding a claimant’s medical benefits. Given our appellate courts’

interpretation of this statute, Fayetteville is correct.

       “[I]t is the furnishing of the medical service, not the payment therefor, which

constitutes the ‘payment of compensation.’” Heflin v. Pepsi Cola Bottling Co., 244 Ark. 195,

198, 424 S.W.2d 365, 367 (1968). The claimant is “compensated” by the furnishing of

medical services and not by the payment of the charges therefor. Id.; see also Plante v. Tyson

Foods, Inc., 319 Ark. 126, 129, 890 S.W.2d 253, 255 (1994); Lavaca Sch. Dist. v. Hatfield,

2019 Ark. App. 360, 584 S.W.3d 262. In Farris, supra, our supreme court reaffirmed that

“the date of the last payment of compensation” under section 11-9-702(b) means “the date

of the last furnishing of medical services.” Nevertheless, Slaughter argues that elementary

principles of statutory construction require us to construe the statute according to its literal

                                                 5
and plain meaning and hold that the date on which medical services are actually paid can

constitute the “payment of compensation” for purposes of the statute of limitations. To

accept Slaughter’s argument would require that we depart from our supreme court’s holding

on this very issue. We are not at liberty to overturn a decision of the supreme court. See

Osborne v. Bekaert Corp., 97 Ark. App. 147, 152, 245 S.W.3d 185, 190 (2006); Cheshire v.

Foam Molding Co., 37 Ark. App. 78, 80, 822 S.W.2d 412, 413 (1992).

       Moreover, the appellate court’s interpretation of a statute becomes part of the statute.

Miller v. Enders, 2013 Ark. 23, 425 S.W.3d 723. The General Assembly is presumed to be

familiar with the appellate courts’ interpretation of its statutes, and if it disagrees with those

interpretations, it can amend the statutes. Id. Without such amendments, however, the

appellate courts’ interpretations of the statutes remain the law. Id. Section 11-9-702(b) has

not been amended to change the interpretation our appellate courts have established

concerning the meaning of “payment of compensation” as it applies to workers’-

compensation medical benefits. See also Lawhon Farm Servs. v. Brown, 335 Ark. 272, 984

S.W.2d 1 (1998).

       Slaughter next argues, in the alternative, that the employer’s continued payment for

various medical services provided to Slaughter from 2017 to 2020 revived an otherwise

defunct claim that was barred by the statute of limitations.4 We disagree.


       4
        The dissenting opinion does not address the issue of the running of the statute of
limitations on Slaughter’s claim in 2017. The dissent does not address or mention
Slaughter’s next argument on appeal, which is that the employer’s provision of subsequent
medical treatment “revived” his “time-barred claim.” If the dissent agrees that Slaughter’s
                                                6
       Payments by a workers’ compensation insurance carrier to an employee do not have

the effect of reviving any claim as to which the statute of limitations might have run with

respect to the employer. Woodard v. ITT Higbie Mfg. Co., 271 Ark. 498, 609 S.W.2d 115

(Ark. App. 1980). Stated differently, gratuitous payment of benefits does not revive the

statute of limitations on a claim that has already run. See Kirk v. Cent. States Mfg. Inc., 2018

Ark. App. 78, at 9, 540 S.W.3d 714, 718, overruled on other grounds by Wynne v. Liberty

Trailer, supra.5 Thus, once a claim is time-barred, payment or medical treatment does not

revive the barred claim, although there is authority to the contrary in other states. See 3

Modern Workers Compensation § 301:10 (WL current through March 2022 update). We hold

that the Commission did not err in rejecting the argument that the employer’s providing

subsequent medical services revived an otherwise time-barred claim.

       Lastly, Slaughter asserts that the employer was estopped from raising a statute-of-

limitations defense because it continued to pay for his medical care from and after December

2017. Slaughter, however, did not raise this argument below. To preserve an issue for

appellate review in a workers’-compensation case, it is a party’s responsibility to present the


claim was “revived,” it cites no legal authority for that position. If the dissent is making an
argument for reversal for Slaughter that Slaughter did not make, this is impermissible. It is
a well-settled principle that we will not make an appellant’s argument for him or her.
Shepherd v. Tate, 2019 Ark. App. 143.
        5
          “To the extent that Kirk held that one must file a claim for additional medical or
disability benefits within one year of the last payment of the specific type of benefit being
requested—rather than within one year from the last payment of compensation for any type
of benefit—we overrule it.” Wynne, 2021 Ark. App. 374, at 9, 636 S.W.3d at 354. The
remaining law recited in Kirk was unaffected by the Wynne decision.

                                               7
issue to the Commission and obtain a ruling. Univ. of Cent. Ark. v. Srite, 2019 Ark. App.

511, 588 S.W.3d 849.

       The Commission’s decision is supported by substantial evidence and is in accordance

with Arkansas law. We, therefore, affirm.

       Affirmed.

       HARRISON, C.J., and ABRAMSON, GLADWIN, and VAUGHT, JJ., agree.

       BROWN, J., dissents.

       WAYMOND M. BROWN, Judge, dissenting. By affirming the decision of the Arkansas

Workers’ Compensation Commission (Commission), the majority has completely

disregarded the statutory language concerning the running of the statute of limitations for

workers’-compensation claims. While the majority correctly recites the relevant statute, it

relies on dates not relevant to determine whether Slaughter’s claim for additional benefits

was made outside the one-year period. Therefore, I respectfully dissent.

       Appellees informed Slaughter that they would no longer pay for his medical care in

July 2019. At that time, appellees had been paying for Slaughter’s treatments for over

fourteen years. Once Slaughter received notice, he filed a claim with the Commission for

additional medical benefits on July 29, 2019. Although appellees told Slaughter that they

would no longer pay for his medical treatments, Slaughter received medical treatments as

late as January and February 2020, with appellees making the last payment to providers in

April 2020.



                                             8
       In Wynne v. Liberty Trailer,1 this court noted that the time limitations for requesting

additional workers’-compensation benefits are set forth in Arkansas Code Annotated section

11-9-702(b),2 which provides, in pertinent part,

             (b) TIME FOR FILING ADDITIONAL COMPENSATION.

           (1) In cases in which any compensation, including disability or medical, has been
       paid on account of injury, a claim for additional compensation shall be barred unless
       filed with the commission within one (1) year from the date of the last payment of
       compensation or two (2) years from the date of the injury, whichever is greater.

       Slaughter received medical treatments in July, August, September, October, and

December 2019. These treatments were paid by appellees between August 2019 and January

2020. Based on the relevant statute, in order for the statute of limitations to have run in

Slaughter’s case, appellees would have had to completely stop providing treatment for

Slaughter before July 29, 2018. Slaughter received medical treatment at Washington

Regional Medical Center on July 18, 2018. Appellees paid for this treatment on December

5, 2018. Slaughter also received medical treatment in August, September, October, and

November 2018; appellees provided payments for these treatments between December 2018

and March 2019. Additionally, Slaughter received treatments several times in July 2019 3

before filing a claim for additional benefits. Therefore, when Slaughter filed a claim with

the Commission for additional medical benefits, he was well within the statutory one-year


       1
           2021 Ark. App. 374, 636 S.W.3d 348.
       2
           (Repl. 2012).
       3
           Treatments were received on July 11, 24, 27, and 29.

                                               9
bar.   Stewart v. Arkansas Glass Container,4 also supports this conclusion. In Stewart, our

supreme court held that the Stewart’s claim for additional benefits had to be filed within

one year from the date he last received medical benefit; however, it held that date to be June

19, 2003, when Stewart last received medical treatment. Here, Slaughter filed for additional

benefits on July 29, 2019. Before filing for benefits, Slaughter had just received medical

treatments that month. As a matter of fact, his treatments continued into 2020, with his

last treatment being on February 20.

       The majority and the Commission erroneously relied on Slaughter’s November 2016

and December 2017 treatments in concluding that the statute of limitations had run for his

claim; however, their reliance is misplaced for purposes of the statute because the only

relevant dates for purposes of the statute are Slaughter’s last treatment date (as held by

Stewart) and the date Slaughter filed a claim with the Commission for additional benefits.

Ironically, Slaughter received medical treatments several times in July 2019, including the

day he filed his claim with the Commission. Therefore, the gap in Slaughter’s treatment

between November 2016 and December 2017 is not a bar to his receiving additional benefits

since his claim with the Commission was filed well within a year of the last date he received

medical services.




       4
           2010 Ark. 198, 366 S.W3d 358.
                                             10
      Because I would hold that the statute of limitations had not run on Slaughter’s claim

for additional benefits and would reverse and remand on that basis, I would not address

Slaughter’s other two arguments.

      Cullen & Co., PLLC, by: Tim Cullen, for appellant.

      Barber Law Firm PLLC, by: Karen H. McKinney, for appellee.




                                           11